Citation Nr: 1206076	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected right ankle disability.  He was last afforded a VA examination in October 2007.  At that time, the examiner stated that ankylosis was present in dorsiflexion at 10 degrees and plantar flexion at 40 degrees.  The Board observes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Based on the October 2007 VA examiner's description of the Veteran's right ankle, it is unclear whether there was fixation at the right ankle joint at both 10 degrees of dorsiflexion and 40 degrees of plantar flexion, or whether the Veteran retained motion between those two points.  In light of this lack of clarity and considering that the examination in question was conducted more than four years ago, the Board finds that an additional examination is necessary in order to determine the current severity of the Veteran's right ankle disability.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the current severity of the Veteran's right ankle disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's right ankle disability.  The examiner should provide the results of range of motion testing of the right ankle, and indicate whether there is ankylosis in either plantar flexion or dorsiflexion.  The examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.
`
The examiner should discuss how the Veteran's right ankle disability impacts his employment and his activities of daily living.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


